DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Donner U.S. Patent No. 7,031,945 B1 in view of Zamer U.S. Pre-Grant Publication No. 2015/0154571 A1 in further view of Eckstein U.S. Pre-Grant Publication No.  2010/0217679
As per Claim 1, Donner teaches a first scanning device for detecting when an individual having an authorized presence in a unique location in the premises has left the premises (see Col. 55 lines 56-67), the individual having a handheld device (see Col. 50 lines 13-15’);
a second scanning device for determining a location of another individual at a particular location, the another individual having another handheld device (see Col. 23 lines 62-67, the Examiner is interpreting the second scanning device and handheld device to be the same device);
a server computer in communication with the first scanning device, the second scanning device, the handheld device and the another handheld device (see Col. 13 lines 60-67 and Col. 14 lines 1-10), the server computer determining from the first scanning device that the individual has left the premises (see Col. 55 lines 56-67), and upon said determining, further determining whether the another individual is within a predetermined proximity to the premises (see Col. 23 lines 62-67), and authorizing access to the unique location in the premises to the another individual if the another individual is within said predetermined proximity (see Col. 24 lines 16-19).
Donner does not explicitly teach the particular location for an individual as being not on the premises. Zamer describes potential attendees who are not at an event and located nearby an event location, being offered resale tickets (see para. 106). 
Since each individual element and its function are shown in the prior art, albeit shown in separate embodiments, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself-that is in the substitution of the user who is not on the premises of Zemer for the user located in the theatre of Donner. Further, the simple substitution for one known element for another producing a predictable result renders the claim obvious. It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Donner to include the teachings of Zamer to allow a user located remote to an event space to purchase a ticket with a short turnaround time. 
Donner does not exolicitly teach the limitation taught by Eckstein transmitting to the handheld device an incentive for the individual to leave the premises:

receiving, from the handheld device, while the handheld device is within the premises,
an authorization to transfer the authorized presence in the unique location in response to the incentive (see para. 7-8 and 12). The motivation would be the same as opined above. 
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Donner U.S. Patent No. 7,031,945 B1 in view of Zamer U.S. Pre-Grant Publication No. 2015/0154571 A1 in further view of Eckstein U.S. Pre-Grant Publication No.  2010/0217679 and Donner U.S. Patent No. 7,386517, -(hereinafter Donner II).
As per Claim 2, Donner in view of Zamer teaches the system of claim 1 as described above. Donner does not explicitly teach the limitation taught by Donner II
wherein the first scanning device includes one of an NFC, RFID, or optical scanner, and a geolocation system (see Col. 27 lines 7-27). The motivation is the same as opined with respect to Zamer.
As per Claim 4, Donner in view of Zamer teaches the system of claim 1 as described above. Donner does not explicitly teach the limitation taught by Donner II wherein said authorizing access includes transmitting a scannable barcode or QR code image representing a right to occupy the unique location to the another individual (see Col. 27 lines 7-27). The motivation is the same as opined with respect to Zamer.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Donner U.S. Patent No. 7,031,945 B1 in view of Zamer U.S. Pre-Grant Publication No. 2015/0154571 A1 in further view of Eckstein U.S. Pre-Grant Publication No.  2010/0217679 and Ziskand U.S. Pre-Grant Publication No. 2016/0321548 A1
As per Clam 3, Donner in view of Zamer teaches the system of claim 1 as described above. Donner does not explicitly teach the limitation taught by Ziskind wherein the second scanning device includes a geolocation system (see para. 35). It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Donner and Zamer to include the teachings of Ziskind to track the location of a user to determine whether they can receive an offer.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONYA S JOSEPH whose telephone number is (571)270-1361. The examiner can normally be reached M-F 6:30-2:30, First Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONYA JOSEPH/Primary Examiner, Art Unit 3628